■Chief Justice Hemphill
delivered the opinion of the court. The suit was commenced in 1813, and at the fall term, 1846, *168the jury found a verdict for the defendants. There is no statement of facts, nor bills of exception, or errors alleged or assigned in the' record.
If there be error from the want of a discontinuance as to one-of the defendants not served with process, it is one which should not affect a judgment rendered for the defendant who appeared and contested the demand. The judgment is affirmed.